Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 1 of 11 PAGEID #: 601



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

       v.                                   Case No. 2:95-cr-20

Edward B. Jones

                              OPINION AND ORDER
       Defendant was convicted by a jury on three counts of armed
bank robbery in violation of 18 U.S.C. §2113(a) and (d) (Counts 1,
3 and 5), and three counts of using and carrying a firearm during
a crime of violence in violation of 18 U.S.C. §924(c) (Counts 2, 4
and 6). On February 2, 1996, defendant was sentenced to concurrent
terms of incarceration of 120 months on the bank robbery counts,
to a consecutive term of incarceration of 5 years on Count 2, and
to consecutive terms of incarceration of 20 years on Counts 4 and
6.     He has been in custody since his arrest on January 19, 1995,
approximately 26 years.           His projected release date from the
institution is February 20, 2042. See www.bop.gov/inmateloc/ (last
visited March 3, 2021).
       On April 13, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018, noting the change in
penalties applicable to §924(c) charges implemented under the First
Step Act, his glaucoma, and his alleged rehabilitation. Doc. 155.
The government filed a response in opposition to the motion,
arguing that defendant failed to demonstrate that he had exhausted
his administrative remedies as required under §3582(c)(1)(A). Doc.
158.     On April 21, 2020, this court denied defendant’s motion
without prejudice due to his failure to exhaust administrative
remedies.     Doc. 159.
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 2 of 11 PAGEID #: 602



       Thereafter,      defendant       filed      multiple      motions     for
reconsideration and other filings, unsuccessfully seeking to re-
litigate the non-exhaustion issue.               Essentially, the documents
submitted by defendant demonstrated that defendant’s requests for
release and his appeal efforts were consistently rejected by the
institution due to the defendant’s failure to comply with basic
administrative requirements, such as defendant’s failure to sign
the request or to provide the name of the inmate who prepared the
request.     Defendant’s attempts at exhaustion failed despite the
fact that when his requests were rejected, he was told what was
wrong with them and was given the opportunity to remedy the
deficiencies.     The warden never addressed defendant’s requests for
release on the merits.
       Counsel was appointed to represent the defendant in this case.
On December 14, 2020, counsel filed a reply to Doc. 175, the
government’s latest opposition memorandum based on non-exhaustion.
Doc. 185.       Defense counsel noted that she had recently been
informed by government counsel that the Department of Justice was
now    instructing     United     States     attorneys      to   concede    that
administrative exhaustion has been satisfied in cases where over 30
days   had   passed    since    the    request   to   the   warden   was   made,
regardless of whether the defendant appealed the warden’s decision.
Defense counsel urged this court to address defendant’s request for
compassionate release on the merits.              On December 18, 2020, the
government filed a sur-reply indicating that the government now
conceded     exhaustion    in   this   case.      Doc.   186.    However,    the
government argued that the request for compassionate release should
be denied because defendant had not shown an extraordinary reason


                                         2
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 3 of 11 PAGEID #: 603



for a sentence reduction, and because the statutory sentencing
factors in 18 U.S.C. §3553(a) weigh against defendant’s release in
this case.
      Given the government’s concession on the exhaustion issue, the
court will address defendant’s request for a sentence reduction on
the merits and will consider all of the materials previously
submitted in support of that request.                Therefore, defendant’s
pending motions for reconsideration of the court’s previous rulings
on the exhaustion issue (see Docs. 177 and 183) are moot.


I. Standards for Compassionate Release
      Under §3582(c)(1)(A)(i), the court can reduce a sentence under
§3582(c)(1)(A)      if   the    court    finds     that    “extraordinary    and
compelling reasons warrant such a reduction[.]” §3582(c)(1)(A)(i).
District courts have full discretion to define what constitutes an
“extraordinary and compelling” reason. See United States v. Jones,
980 F.3d 1109, 1111 (6th Cir. Nov. 20, 2020).              The court must also
consider the factors set forth in §3553(a) to the extent that they
are applicable.      §3582(c)(1)(A).        If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment[.]”                  §3582(c)(1)(A).    The
grant of compassionate release is at the discretion of the court.
United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).


II. Defendant’s Reasons for Compassionate Release
A. Medical Conditions
      Defendant, who is 66 years old, alleges that he has serious
medical    conditions      which   warrant     a   reduction     in   sentence,


                                        3
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 4 of 11 PAGEID #: 604



specifically,     arthritis     in   the       knees    and    glaucoma.        He    has
submitted no medical records which refer to arthritis, nor is there
any evidence that defendant is disabled due to this condition.                         He
has submitted a handful of medical records regarding his glaucoma.
Although these records verify the glaucoma diagnosis, they include
technical information which is not explained.                    There are records
with a doctor’s handwritten treatment notes from examinations on
July 18, 2012, September 21, 2012, and March 14, 2013, which are
largely unintelligible. Doc. 155, pp. 26-28. The records indicate
that eye drops were prescribed in 2013 and 2014.                    Doc. 171, p. 41.
There are no records describing in practical terms the current
status of defendant’s glaucoma condition or his prognosis.
      A   reentry    plan   dated    January          17,   2019,     indicated      that
defendant is at a CARE1 level of medical care (healthy or simple
chronic care).        Doc. 155, p. 29.                This document stated that
defendant had no medical restrictions, that he was capable of
regular duty, and that he was cleared for food service.                    Doc. 155,
p. 29.     This plan also noted that defendant was working on the
Compound PM1 work detail.        Doc. 155, p. 30.             The defendant has not
established that his medical conditions provide an extraordinary
and compelling reason for a sentence reduction.


B. Rehabilitation
      Defendant     also    claims    that       he    is     rehabilitated.          The
rehabilitation of a defendant is not, by itself, an extraordinary
and compelling reason for compassionate release.                       See 28 U.S.C.
§994(t)(“Rehabilitation        of    the       defendant      alone    shall    not    be
considered an extraordinary and compelling reason.”).                          However,
rehabilitation may be considered along with other circumstances in

                                           4
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 5 of 11 PAGEID #: 605



deciding whether extraordinary and compelling reasons for early
release exist.
       Defendant       asserts    in   his       filings   that    he   has    embraced
Christianity.      He completed 6 educational programs from 2002 to
2009, but has completed no programs since then.                    Doc. 155, p. 30.
The reentry plan stated that defendant had no disciplinary actions
in    the   past   6    months,    Doc.      155,    p.    29,    but   his    complete
disciplinary record while in the institution is unknown.                       The plan
also reported that defendant was employed at the institution and
earns satisfactory work evaluations.                  Doc. 155, p. 30.              On the
whole, while defendant’s efforts at rehabilitation are commendable
in some respects, there is nothing extraordinary about this record.


C. Change in §924(c) Penalties
       Defendant also argues that the non-retroactive change in the
penalties for multiple offenses under 18 U.S.C. §924(c) implemented
in §403(a) of the First Step Act may constitute an extraordinary
and   compelling       reason    for   a     sentence      reduction.         The    court
previously denied defendant’s motion for a reduction of sentence
based on that change, noting that in §403(b) of the First Step Act,
Congress specified that the change in penalties only applied to
defendants sentenced after the effective date of the Act.                              See
Docs. 153 and 154.          The government argues that considering this
change in §924(c) penalties as an extraordinary reason for a
sentence reduction would constitute an end run around Congress’s
decision not to make this change retroactive.
       Courts have reached different conclusions as to whether the
change in §924(c) penalties can constitute an extraordinary and
compelling reason for a sentence reduction under §3582(c)(1)(A)(i).

                                             5
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 6 of 11 PAGEID #: 606



Even assuming that it can, the change in penalties presents no
extraordinary or compelling reason for a reduction in defendant’s
case.     Any defendant sentenced for multiple §924(c) counts before
the enactment of the First Step Act is facing similar penalties.
See United States v. Robinson, No. 20-5929, 2021 WL 71545, at *2
(6th Cir. Jan. 6, 2021)(holding that district court did not abuse
its discretion in denying release based on consecutive §924(c)
counts on the ground that such long sentences were “commonplace”
and not the kind of extraordinary and compelling reasons that
warranted a reduction).


D. Conclusion
        The   court    concludes   that       the   medical   conditions    of    the
defendant, his rehabilitation efforts, and his consecutive §924(c)
sentences, considered individually or together, do not constitute
an extraordinary and compelling reason for his release.


III. §3553(a) Factors
        The court must also address the applicable §3553(a) factors.
The offenses in this case were extremely serious.                   Defendant was
convicted of three counts of armed bank robbery and three counts of
carrying and using a firearm during an offense of violence.
        According to the presentence investigation report (“PSR”), the
defendant committed the first bank robbery on November 22, 1994, at
a bank on East Broad Street in                      Columbus, Ohio.       Defendant
brandished a handgun, held the gun to the head of a teller, and
ordered her to open the vault.            The teller opened her drawer, and
defendant took $6,084 from the drawer and exited the bank.
        The   second    robbery    occurred         on   November   29,   1994,    in

                                          6
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 7 of 11 PAGEID #: 607



Springfield, Ohio.        Defendant waived a firearm at the tellers,
ordered them into the vault, and instructed a teller to put packets
of bills, a total of $33,000, in a leather bag. Defendant directed
the tellers to the restroom.          He then pulled a hand grenade from
the bag, handed the grenade to a teller, removed the safety pin
from the grenade, and told the teller not to let go.                  Defendant
closed the restroom door and left the bank.              The police arrived,
and the grenade was successfully detonated by the bomb squad.                  It
was determined that the grenade was a practice grenade which had
been filled with gunpowder.
      The third robbery occurred on January 6, 1995, at a bank in
Worthington, Ohio.       Defendant pointed a handgun at the two tellers
and obtained cash from the teller drawers.             When informed that the
vault was on a timer and could not be opened, he instructed a
teller    to   access   another    teller    drawer.      Defendant    obtained
$16,500.95 during this robbery. Defendant put the money in a bag.
As defendant rummaged through the bag, some of the money fell out,
and defendant held the gun to a teller’s head and ordered her to
place the money in the bag.        He then ordered the two female tellers
to the restroom and told them to take off their clothes.                    They
removed their blouses.           Defendant fondled one of the tellers
between her legs, and when the teller knocked his hand away,
defendant pointed the gun at her head.              Defendant then told the
tellers that he was going to place a grenade on the door, and that
it would explode if they opened the door. Defendant left the bank.
The tellers were then found by another teller in the bank who had
gone unnoticed by the defendant. No grenade was found in the bank.
      The total loss to the banks was $55,584.95.                  Two of the
tellers quit their jobs, and all of them were mentally traumatized

                                        7
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 8 of 11 PAGEID #: 608



by   the   robberies.       Considering     the    violent    nature   of   these
robberies and the psychological torture inflicted on the victims,
the sentence must be sufficient to deter similar conduct in the
future and to protect the public from additional crimes by the
defendant.
      As to the history and characteristics of the defendant, at the
time of his convictions for the offense in this case, defendant was
in Criminal History Category IV.                  His prior juvenile record
included a purse snatching offense at age 15 and an arrest for auto
trespassing at age 17.        Defendant was convicted in 1973 at age 18
for aggravated assault.        The PSR stated that defendant fondled the
breasts of a 14-year-old girl and carried her to an abandoned
garage,    where   he   engaged    in   oral   copulation      and   sodomy   and
attempted to have vaginal intercourse with her. When questioned by
the police, defendant claimed that he only slapped her in the face.
In 1977, at age 22, defendant was convicted of engaging in forced
vaginal intercourse with a 9-year-old girl.                  Defendant admitted
that he attempted to have sex with her but claimed that he did not
vaginally penetrate her.           These prior convictions for violent
offenses reinforce the need for defendant to serve a sentence which
protects the public.
      Defendant served 17 years in state prison for this offense,
and was released on parole on May 31, 1994.            On September 27, 1994,
defendant was convicted of unauthorized use of property after
taking items from a Meijer store.           Less than six months after his
release on parole, defendant committed the first of the bank
robberies charged in the instant case. At that time, defendant was
39 years old and arguably should have been more mature.                       The
lengthy state prison term he served obviously was not sufficient to

                                        8
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 9 of 11 PAGEID #: 609



deter him from engaging in additional criminal conduct.
      The PSR indicated that defendant had a traumatic childhood,
and was physically and sexually abused at the ages of 12 and 13 by
his step-father.       The relationship between his mother and step-
father involved domestic violence.             Defendant has a history of
substance abuse, including the use of alcohol, marijuana and PCP.
He was expelled from high school but received an Associates of Arts
degree in arts and training in masonry and building maintenance
while serving his state sentence.
      The PSR discusses a psychological evaluation of the defendant
which was completed at the state prison.            Defendant was diagnosed
as having a depressive disorder with malingering and a passive-
aggressive     personality     disorder.       According     to   the   report,
defendant tended to view himself as the victim; rationalized or
excused the crimes he committed; was self centered with faulty
judgment and impulse control; and failed to profit from criticism
or advice.     Also troubling is the fact that defendant apparently
has not maintained contact with any of his family members, and
therefore    cannot rely on any family members to provide him with a
place to reside if he is released.              The individualized reentry
plan, Doc. 171, pp. 36-37, says nothing about residential reentry
center or home confinement placement, nor does it document where
defendant plans to reside if he is released.                It is unclear if
defendant could be adequately supervised by the probation office.
These considerations cast doubt on whether the safety of the public
could be protected if the defendant is released.
      Defendant has served approximately 26 years, less than half of
the imposed sentence of 55 years.           A reduced sentence would not be
sufficient to reflect the seriousness of the offenses, promote

                                        9
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 10 of 11 PAGEID #: 610



 respect for the law, provide just punishment, afford adequate
 deterrence    and   protect     the    public    from   more   crimes   by     the
 defendant.
       Recognizing the change in penalties as a reason for reducing
 defendant’s sentence would also result in a disparity with
 sentences imposed on defendants who engage in similar conduct
 today.   When defendant committed the offenses in this case in 1994
 and 1995, §924(c) only provided for a mandatory minimum consecutive
 penalty of 5 years for using or carrying a firearm during a crime
 of violence.      Under the First Step Act changes, defendant would
 have been sentenced to three 5-year terms on the firearm counts
 consecutive to the 10 years imposed for the bank robberies, a total
 of 25 years.     However, as the government noted, Congress amended
 §924(c) in 1996 to create the new offense of brandishing a firearm,
 which carried a mandatory minimum consecutive 7-year penalty.                  See
 18 U.S.C. §924(c)(1)(A)(ii). Defendant brandished a firearm during
 all three bank robberies.             If he committed those same firearm
 offenses today, he would be subject to a total consecutive sentence
 of 21 years in addition to the 10-year sentence on the bank robbery
 counts, or a total sentence of 31 years.                 Defendant has been
 incarcerated for 26 years. If his sentence is reduced now, he will
 have served disproportionately less time than a defendant who is
 sentenced today for the same type of crimes.
       The court concludes that the §3553(a) factors warrant denying
 defendant’s     motion   for   a   reduced      sentence.      Even   assuming,
 arguendo, that defendant’s health concerns, his rehabilitation
 efforts, and the change in the §924(c) penalties are sufficient,
 either alone or in combination, to constitute an “extraordinary and
 compelling    reason”    for   a   sentence     reduction,     that   reason    is

                                         10
Case: 2:95-cr-00020-JLG-CMV Doc #: 189 Filed: 03/05/21 Page: 11 of 11 PAGEID #: 611



 outweighed    by   the    statutory    factors     which   militate     against
 defendant’s early release.


 IV. Conclusion
       In accordance with the foregoing, defendant’s motions for a
 reduced sentence are denied.


 Date: March 5, 2021                        s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                        11
